            Case 2:19-cv-01191-JAM-CKD Document 2 Filed 06/27/19 Page 1 of 2


     JOHN L. BURRIS, Esq., SBN 69888
1    ADANTE D. POINTER, Esq., SBN 236229
     MELISSA NOLD, Esq., SBN 301378
2
     LAW OFFICES OF JOHN L. BURRIS
3
     Airport Corporate Center
     7677 Oakport St., Suite 1120
4    Oakland, California 94621
     Telephone:    (510) 839-5200
5    Facsimile:    (510) 839-3882
     John.Burris@johnburrislaw.com
6    Adante.Pointer@johnburrislaw.com
     Melissa.Nold@johnburrislaw.com
7
     Attorneys for Plaintiffs
8

9
                                  UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     KORI MCCOY, individually and as Co-              ) Case No.: 2:19-at-00535
     Successor-in-Interest to Decedent WILLIE         )
13
     MCCOY, et al.,                                   )
                                                      ) NOTICE OF APPEARANCE
14
                    Plaintiffs,                       )
                                                      )
15
     v.                                               )
                                                      )
16
                                                      )
     CITY OF VALLEJO, a municipal                     )
17   corporation, et al.,                             )
                                                      )
18                  Defendants.
                                                      )
                                                      )
19

20
     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21
            PLEASE TAKE NOTICE that Melissa C. Nold of the Law Offices of John L. Burris,
22
     7677 Oakport Street, Suite 1120, Oakland, CA 94621 hereby enters her appearance in the above-
23
     captioned matter as counsel to be noticed on behalf of Plaintiffs and requests copies of all briefs,
24
     motions, order, correspondence and other papers be served on the undersigned. Counsel’s email
25
     //


                                           NOTICE OF APPEARANCE
                                                      -1
            Case 2:19-cv-01191-JAM-CKD Document 2 Filed 06/27/19 Page 2 of 2



1

2    address, for purposes of receipt of Notices of Electronic Filing, is the following:

3    melissa.nold@johnburrislaw.com.

4
     Dated: June 27, 2019                  LAW OFFICES OF JOHN L. BURRIS
5
                                           /s/ Melissa C. Nold
6                                          Melissa C. Nold
                                           Attorneys for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           NOTICE OF APPEARANCE
                                                      -2
